This appeal from an order of the Appellate Division of the Boston Municipal Court is before us under the provisions of G. L. c. 211A, § 12.
On May 20, 1977, a judgment of dismissal entered under Dist.Mun.Cts.R.Civ.P. 33(a) against the plaintiff for failure to file answers to the defendant’s interrogatories within the required time. On July 5, 1977, after a hearing, the court below vacated its judgment of May 20, 1977, pursuant to Dist.Mun.Cts.R.Civ.P. 60(b).
Passing the question whether an appeal from the allowance of the plaintiff’s motion for relief from judgment is properly before us (see Smith & Zobel, Rules Practice § 60.3, at 472 and n.41 [1977]; compare Demirdjian v. Star Mkt. Co., 381 Mass. 778 [1980]; contrast Berube v. McKesson Wine & Spirits Co., 7 Mass. App. Ct. 426 [1979]), we conclude in these circumstances that the judge within his discretion could properly allow the motion. Id. 433-435, and cases cited. Compare Ticchi v. Ambassador Cab, Inc., ante 912 (1981).
Accordingly, the case is remanded to the Boston Municipal Court for further proceedings. No costs are to be awarded to either party.

So ordered.